Citation Nr: 0808904	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease with left ventricular hypertrophy, currently rated at 
30 percent disabling.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision rendered by the 
Reno, Nevada Regional Office (RO) of the Department of 
Veteran Affairs (VA), which confirmed and continued service 
connection for coronary heart disease condition at a rating 
of 30 percent disabling.  

FINDING OF FACT

The veteran's coronary artery disease condition is manifest 
by normal left ventricular wall motion with ejection fraction 
no lower than 58 percent and a work load of 11.0 metabolic 
equivalents (METs).  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating higher 
than 30 percent disabling for coronary artery disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7005 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letters dated 
in April 2005 and February 2007.  While the letters were sent 
to the veteran after the initial adjudication of this case, 
the Board finds that the veteran has been given sufficient 
notice and has not prejudiced thereby because notice was 
given prior to the readjudication of the case.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC) prior to 
the readjudication of the case.  Also, the veteran was issued 
a letter in February 2007 which informed him that the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  Although complete VCAA notice was 
provided after the initial adjudication of the claim, this 
timing deficiency was remedied by the issuance of a SSOC.  
Mayfield, supra, at 1328.  Thus, VA's duty to notify in this 
case has been satisfied and there is no prejudice to the 
veteran as he has been provided a meaningful opportunity to 
participate.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  



        Factual Background

In April 2003, the veteran filed a claim for an increased 
rating for his service connected coronary artery disease with 
left ventricular hypertrophy.  

In a May 2003 compensation and pension examination, it was 
noted that the veteran had coronary artery disease with stent 
placement in 1999.  Another compensation and pension 
examination conducted that same month showed that the veteran 
had excellent exercise capacity, no symptomalogy, mild 
systolic and diastolic hypertension at peak exercise, maximum 
work load of 12.1 METs, and LVH on resting ECG with S-T 
changes during exercise secondary to LVH.  

A December 2003 VA outpatient treatment record showed that 
the veteran had no evidence of significant left ventricular 
dilation and that he had an ejection fraction of 58 percent.  
There was evidence of equivocal decreased uptake within the 
inferior wall on the stress images versus the rest which 
could represent a small focal area of ischemia.  A similar 
area of diminished uptake on the stress, with comparative 
increased uptake on the rest was noted within the apex.  No 
other significant myocardial changes were seen.  

During a treadmill stress test conducted in March 2007 it was 
found that the veteran had no induction of stress-induced 
angina pectoris, normal chronotropic response to exercise, 
normal blood pressure response to exercise, occasional PVC's, 
no ischemic ST-T changes and good exercise tolerance noting 
11.0 METs achieved.  It was also noted that 75 percent of the 
veteran's heart rate achieved.  Spect exercise stress myoview 
testing showed normal left ventricular wall motion with 
normal ejection fraction of 62 percent, small area of fixed 
inferior wall myocardial perfusion defect and no evidence of 
any reversible myocardial perfusion defect.  Other testing 
showed normal chambers dimension and left ventricular 
function, concentric left ventricular hypertrophy, normal 
appearing valvular structures, no pericardial effusion, no 
masses or thrombus, and no valvular vegetations.  Doppler 
showed mild mitral insufficiency and mild pulmonic 
insufficiency.    

The veteran was afforded a compensation and pension 
examination in April 2007.  The examiner noted that the 
veteran's file was reviewed.  During this examination, it was 
noted that the veteran was seen by a consulting cardiologist 
in March 2007 and the results showed that he had normal left 
ventricular wall motion and normal ejection fraction of 62 
percent.  There was small area of fixed inferior wall 
myocardial perfusion defect and no evidence of any reversible 
myocardial perfusion defects.  It was noted that with 
exercise the veteran achieved a work load of 11.0 METs, which 
lead to the conclusion that he was doing very well in caring 
for himself since his 1998 small myocardial injury.  

The examiner further noted that the veteran has never had a 
coronary artery bypass and that he has never had any cardiac 
valve problems or any other kind of heart disease.  There was 
no evidence of heart failure or edema, and his lungs were 
clear.  The examiner noted that there was no evidence of 
valvular heart disease or any evidence on the testing from 
the cardiologist of valvular heart disease.  The heart was 
normal in size by physical exam and x-ray.  The rhythm was 
regular and there was no murmur or friction rub.  There was 
also no evidence of congestive heart failure, rales, liver 
enlargement, or any other findings suggesting a failing 
heart.  The examiner noted that the veteran's heart was 
functioning at a very high level and no rhythm disturbance 
was detected during the examination.  The veteran was 
diagnosed with arteriosclerotic heart disease with previous 
coronary artery disease, stent placement.  It was noted that 
the veteran was doing well with excellent myocardial 
function.  

        Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2007).  After careful review of the evidentiary 
record, the Board concludes that the veteran's condition has 
not significantly changed and a uniform evaluation is 
warranted.  

The veteran's coronary artery disease with left ventricular 
hypertrophy has been established under 38 C.F.R. § 4.104, DC 
7005.  The rating criteria for DC 7005 are as follows:

A rating of 10 percent may be assigned for workload greater 
than 7 METs but not greater than 10 results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, or continuous 
medication required.

A rating of 30 percent may be assigned for workload greater 
than 5 METS but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.

A rating of 60 percent may be assigned for more than one 
episode of acute congestive heart failure in the past year; 
or, workload of greater than 3 METs but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

A rating of 100 percent may be assigned for chronic 
congestive heart failure; or, workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

					Analysis

The veteran asserts that his service connected coronary 
artery disease with ventricular hypertrophy is more severe 
than presently evaluated.  As will be explained below, the 
preponderance of the evidence is against the claim.  

To warrant a higher evaluation for coronary artery disease 
with ventricular hypertrophy it must be shown that the 
veteran has had more than one episode of acute congestive 
heart failure in the past year; or, workload of greater than 
3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  

The April 2007 compensation and pension examination showed 
that the veteran had normal left ventricular wall motion and 
normal ejection fraction of 62 percent, and a work load of 
11.0 METs.  The examiner noted that the veteran has never had 
a coronary artery bypass and that he has never had any 
cardiac valve problems or any other kind of heart disease.  
The examination revealed no evidence of heart failure or 
edema.  The examiner noted that there was no evidence of 
valvular heart disease or any evidence on the testing from 
the cardiologist of valvular heart disease.  The veteran's 
heart was functioning at a very high level and no rhythm 
disturbances were detected during the examination.  It was 
noted that the veteran was doing well with excellent 
myocardial function.  

This evidence is relatively consistent with the prior 
examinations.  In May 2003, it was established that there was 
no evidence of congestive heart failure and a work load of 
12.1 METs was noted.  In June 2003, the veteran had an 
ejection fraction of 75 percent.  Although there was an 
ejection fraction of 58 percent in December 2003, such 
findings justify no more than a 30 percent evaluation.  

Based on the evidence above, the Board finds that a rating 
higher than 30 percent disabling for coronary artery disease 
is not warranted.  The veteran's current MET level is 
evaluated at 11.0 and there is no showing of acute congestive 
heart failure.  Also, left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent has not been shown; 
rather, ejection fraction was shown to be no lower than 58 
percent.  The evidence also fails to show that the veteran 
has the symptoms required for the higher 100 percent 
evaluation.  Given that there is no showing of chronic 
congestive heart failure; or, workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent evaluation is also not 
warranted.  

Accordingly, an evaluation higher than 30 percent for the 
veteran's coronary artery disease is not warranted at this 
time.  The Board has considered the veteran's lay statements.  
However, even his lay statements do not support an evaluation 
in excess of 30 percent.  Regardless, far more probative is 
the result of the 2007 VA examination that was prepared by a 
skilled examiner and contained objective testing and a 
factual foundation for the opinions reached. 


ORDER

An evaluation higher than 30 percent disabling for coronary 
artery disease with left ventricular hypertrophy is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


